FILED
                               NOT FOR PUBLICATION                                     SEP 26 2013

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                               U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


 JEKE D. WEST,                                          No. 12-56319

                Petitioner - Appellant,                 D.C. No. 3:11-cv-01415-IEG-
                                                        WVG
   v.

 M.D. BITER,                                            MEMORANDUM*

                Respondent - Appellee.


                      Appeal from the United States District Court
                         for the Southern District of California
                    Irma E. Gonzalez, Chief District Judge, Presiding

                               Submitted August 27, 2013**
                                  Pasadena, California

Before: GOULD and RAWLINSON, Circuit Judges, and HUCK, District Judge.***




        California state prisoner Jeke D. West appeals the district court’s denial of

         *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
         ***
                The Honorable Paul C. Huck, United States District Judge for the Southern
District of Florida, sitting by designation.
his 28 U.S.C. § 2254 habeas corpus petition. West argues that the evidence

admitted during his trial was constitutionally insufficient for the jury to find him

guilty beyond a reasonable doubt of aggravated kidnapping under California law.

Because the required deferential review of the evidence under Jackson v. Virginia,

443 U.S. 307 (1979) shows that the evidence sufficed, we affirm the district court’s

denial of habeas relief.

      The evidence showed that West and an accomplice lured the victim, Mark

Eugene Robinson, to an alley behind an apartment complex under the ruse of

buying merchandise from Robinson. But instead of pulling out money, West

pulled out a gun, pointed it at Robinson’s head, and said, “This is a jack” and

“We’re taking all this shit.” West then marched Robinson at gunpoint from his

Chevy Suburban and forced him to lie on the ground behind a nearby dumpster.

After taking Robinson’s cell phone, West left Robinson lying on the ground and

returned to helping his accomplice unload the Suburban. When West later caught

Robinson peeking out from behind the dumpster, West ran back to Robinson and

forced him back into hiding at gunpoint.

      “[V]iewing the evidence in the light most favorable to the prosecution,”

Jackson, 443 U.S. at 319, we conclude that a rational juror could have found that

West’s movement of Robinson was “beyond that merely incidental to the


                                           2
commission of, and increase[d] the risk of harm to [Robinson] over and above that

necessarily present in, the intended underlying [robbery].” Cal. Penal Code §

209(b)(2). To be sure, at any point while West marched Robinson at gunpoint,

West’s gun could have accidentally discharged, or Robinson could have tried to

escape or resist and been shot. Additionally, by hiding Robinson behind the

dumpster, West reduced the likelihood that the heist would be detected and that

someone would help Robinson. West further reduced Robinson’s chances of

rescue (and increased his risk of harm) when West caught Robinson peeking out

from behind the dumpster, ran back over to him, and forced him back into hiding at

gunpoint.

      For these reasons, we conclude that the evidence sufficed for a rational juror

to find West guilty beyond a reasonable doubt of aggravated kidnapping under

California law. The California Court of Appeal’s decision, therefore, was not an

objectively unreasonable application of Jackson.

      AFFIRMED.




                                         3